MEGA MEDIA GROUP, INC. AND SUBSIDIARIES FINANCIAL STATEMENTS APRIL 30, 2007 MEGA MEDIA GROUP, INC. AND SUBSIDIARIES INDEX PAGE CONSOLIDATED BALANCE SHEETS 3 CONSOLIDATED STATEMENTS OF OPERATIONS 4 CONSOLIDATED STATEMENTS OF CASH FLOWS 5 STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (DEFICIT) 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 7-14 2 MEGA MEDIA GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS UNAUDITED April 30, January 31, ASSETS 2007 2007 Current Assets (Unaudited) Cash $ 85,705 $ 37,444 Accounts receivable, net (Note 3) 40,557 68,636 Prepaid Expenses 145,208 168,203 Total Current Assets 271,470 274,283 Fixed assets, net (Note 5) 524,960 559,097 Master records, net (Note 6) 320,676 306,676 Advances 20,000 20,000 Note Receivable-Gladiator (Note 4) - - Deposits 225,486 225,486 Other 16,010 16,010 TOTAL ASSETS $ 1,378,602 $ 1,401,552 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ 371,605 $ 394,870 Sales tax payable 616 892 Payroll taxes payable 430,045 284,731 Accrued Offices' Compensation 398,868 379,829 Equipment loan - current portion (Note 10) 14,924 14,924 Equipment lease - current portion (Note 11) 19,440 19,440 Loans payable (Note 8) 540,000 440,000 Due to related party (Note 7) 439,455 444,455 Deferred revenues 336,748 252,399 Accrued expenses 30,837 7,545 Payable to shareholders (Note 7) 948,148 715,118 Other current liabilities (Note 9) 416,866 410,965 Total Current Liabilities 3,947,553 3,365,168 Equipment Loan Payable (Note 10) 41,290 46,961 Equipment Lease Payable (Note 11) 45,360 50,220 TOTAL LIABILITIES 4,034,203 3,462,349 Commitments and contingencies - Stockholders' Deficit Preferred stock, $.001 par value, 20,000,000 shares authorized, 14,417 14,492 14,417,000 shares issued and outstanding as of 04/30/07 and 14,492,000 shares issued and outstanding as of 01/31/07 (Notes 12 and 13) Common stock, $.001 par value, 70,000,000 shares authorized, 5,327 5,277 5,327,446 shares issued and outstanding as of 04/30/07 and 5,277,446 shares issued and outstanding as of 01/31/07 (Notes 12 and 13) Additional paid-in capital 4,117,496 4,067,546 Deferred compensation (Note 13) (317 ) (1,392 ) Accumulated Deficit (6,792,525 ) (6,146,720 ) Total Stockholders' Deficit (2,655,601 ) (2,060,797 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 1,378,602 $ 1,401,552 The accompanying notes are an integral part of these financial statements. 3 MEGA MEDIA GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS UNAUDITED Three Months Ended April 30, Year Ended January 31, 2007 2006 2007 2006 (unaudited) (unaudited) Revenues: Advertising revenues $ 955,241 $ 695,369 $ 3,240,069 $ 2,598,148 Other revenues 113,344 - 217,022 150,620 Total Revenues 1,068,585 695,369 3,457,091 2,748,768 Operating Expenses 747,031 695,639 3,007,710 2,429,830 Selling, general and administrative 897,825 511,625 3,364,633 1,917,703 Depreciation and amortization 44,378 34,204 287,204 631,796 1,689,234 1,241,468 6,659,547 4,979,329 Net loss from operations (620,649 ) (546,099 ) (3,202,456 ) (2,230,561 ) Other Expenses: Interest 25,156 13,980 73,765 40,413 Net loss before tax benefit (645,805 ) (560,079 ) (3,276,221 ) (2,270,974 ) Tax benefit - - Net loss $ (645,805 ) $ (560,079 ) $ (3,276,221 ) $ (2,270,974 ) The accompanying notes are an integral part of these financial statements. 4 MEGA MEDIA GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS UNAUDITED Three Months Ended April 30, Year Ended January 31, 2007 2006 2007 2006 (unaudited) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (645,805 ) $ (560,079 ) $ (3,276,221 ) $ (2,270,974 ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation and amortization 44,378 34,204 287,204 631,796 Allowance for doubtful accounts - 13,000 Stock issued for lender's fee 10,000 Stock issued in exchange for lease commitment 237,189 Stock compensation 1,000 - 10,600 - Changes in operating assets and liabilities: (Increase) in accounts receivable 28,079 15,000 84,127 (90,078 ) (Increase) decrease in advances - - (20,000 ) 17,650 (Increase) decrease in prepaid expenses 22,995 - (168,203 ) (Increase) decrease in other current assets (Increase) in other assets - (14,660 ) Increase (decrease) in bank overdraft - (12,660 ) Increase in accounts payable (23,265 ) 42,200 103,228 273,185 Increase in sales tax payable (276 ) - - 34 Increase in accrued officers' compensation 19,039 70,000 379,829 - Increase in accrued expenses 23,292 - 7,545 - Increase in deferred revenue 84,349 - 252,399 - Increase in payroll liabilities 145,314 23,028 258,440 10,269 Increase in other current liabilities 5,902 - - - Total adjustments 350,807 184,432 1,442,358 828,536 NET CASH USED BY OPERATING ACTIVITIES (294,998 ) (375,647 ) (1,833,863 ) (1,442,438 ) CASH FLOWS FROM INVESTING ACTIVITIES: Master records (14,000 ) - (306,676 ) (298,539 ) Fixed assets (15,100 ) - (182,429 ) (335,571 ) Investment in Gladiator - - - (260,000 ) Deposits - - (42,000 ) (172,486 ) CASH USED BY INVESTING ACTIVITIES (29,100 ) - (531,105 ) (1,066,596 ) CASH FLOWS FROM FINANCING ACTIVITIES: Loan proceeds, net of repayments 94,329 (5,088 ) (18,488 ) 1,135,559 Proceeds from issuance of debenture - 410,965 - Loans from shareholders 233,030 304,700 1,203,062 710,673 Loans from related parties - - 444,455 - Repayment of loan from related parties (5,000 ) Sale of common stock 50,000 75,000 350,000 675,000 CASH PROVIDED BY FINANCING ACTIVITIES 372,359 374,612 2,389,994 2,521,232 NET INCREASE IN CASH 48,261 (1,035 ) 25,026 12,198 CASH: Beginning of period 37,444 12,418 12,418 220 End of period $ 85,705 $ 11,383 $ 37,444 $ 12,418 Supplemental disclosure of noncash financing and investing activities: Cash paid during the period for income taxes $ 2,275 $ 2,730 $ 2,275 $ - Cash paid during the period for interest $ 25,156 $ 13,980 $ 55,937 $ - Non Cash Financing and Investing Activities: Equipment contributed for common stock $ - $ - $ - $ 37,877 Stock issued for Echo Broadcasting $ - $ - $ - $ 3,666 Stock issued for lender's fee $ - $ - $ 10,000 $ - Stock issued in exchange for lease commitments $ - $ - $ 843,131 $ - Stock issued for conversion of loans to shareholders $ - $ - $ 237,189 $ - Preferred stock issued for services $ 1,100 $ - $ 11,992 $ - Capitalized lease $ - $ - $ 69,660 $ - The accompanying notes are an integral part of these financial statements. 5 MEGA MEDIA GROUP, INC. AND SUBSIDIARIES STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) FOR THE YEARS ENDED JANUARY 31, 2 THREEMONTHS ENDED APRIL 30, 2007 UNAUDITED Total Preferred Stock Common Stock Additional Deferred Stockholders' ($.001 par value) ($.001 par value) Paid-In Stock Accumulated Equity Shares Amount Shares Amount Capital Comp Deficit (Deficit) Balance February 3, 2004 - $ - - $ - $ - $ - - $ - Capital contribution - - 666,665 667 1,207,120 - 1,207,787 Loss for year ended January 31, 2005 - (599,525 ) (599,525 ) Balance January 31, 2005 - - 666,665 667 1,207,120 (599,525 ) 608,262 Shares issued to purchase Echo Broadcasting Group, Inc 1,833,335 1,833 1,833,335 1,833 - - 3,666 Capital contribution 666,665 667 - - 747,883 - 748,550 Sale of common stock - - 675,000 675 674,325 - 675,000 Loss for year ended January 31, 2006 - (2,270,974 ) (2,270,974 ) Balance January 31, 2006 2,500,000 2,500 3,175,000 3,175 2,629,328 (2,870,499 ) (235,496 ) Sale of common stock - - 620,000 620 349,380 350,000 Stock issued to pay for lender's fees 100,000 100 9,900 10,000 Stock issued for conversion of loans to shareholders 1,045,257 1,045 842,086 843,131 Stock issued in exchange for lease commitments 337,189 337 236,852 237,189 Restricted stock award to officers and shareholders 11,992,000 11,992 - - - (1,392 ) 10,600 Loss for year ended January 31, 2007 - (3,276,221 ) (3,276,221 ) Balance January 31, 2007 14,492,000 14,492 5,277,446 5,277 4,067,546 (1,392 ) (6,146,720 ) (2,060,797 ) Sale of common stock 50,000 50 49,950 50,000 Cancellation of restricted stock award to officers and shareholders (1,175,000 ) (1,175 ) 1,175 - Restricted stock award 1,100,000 1,100 (100 ) 1,000 to officers and shareholders Loss for three months ended April 30, 2007 - (645,805 ) (645,805 ) Balance April 30, 2007 14,417,000 14,417 5,327,446 5,327 4,117,496 (317 ) (6,792,525 ) 2,655,601 The accompanying notes are an integral part of these financial statements. 6 MEGA MEDIA GROUP, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Amounts and Disclosures at and for the three months Ended April 30, 2007 and 2006 Are Unaudited) NOTE 1 - ORGANIZATION AND NATURE OF BUSINESS Mega Media Group, Inc. (the “Company”) was incorporated in New York State on February 3, 2004. The Company is a multi-media holding company with five wholly owned subsidiaries. The Company’s focus is mainstream entertainment and media and Russian ethnic media. The corporate headquarters is located in Brooklyn, NY.All references to the year ending January 31, 2005 are for the period February 3, 2004 (date of inception) to January 31, 2005. As reflected in the accompanying combined financial statements, the Company has an accumulated deficit of $6,146,720 and $2,870,499 at January 31, 2007 and 2006 respectively that includes losses of $3,276,221 and $2,270,974 for the years ended January 31, 2007 and 2006 respectively and a working deficit of $3,090,885 and $963,754 at January 31, 2007 and 2006 respectively. Also, as reflected in the accompanying combined financial statements, the Company has an accumulated deficit of $6,792,525 and $3,430,578 at April 30, 2007 and 2006 respectively that includes losses of $645,805 and $560,079 for three months ended April 30, 2007 and 2006 respectively and a working deficit of $3,676,083 and $1,419,717 at April 30, 2007 and 2006 respectively. The Company’s shareholders have funded the losses and cash shortfalls allowing management to develop sales and contingencies plans. The Company’s also arranging for additional funding. The financial statements do not include any adjustments relating to the recoverability and classification of recorded asset amounts or amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. Management has taken the following steps to revise its operating and financial requirements, which it believes are sufficient to provide the Company with the ability to continue as a going concern. The Company is actively pursing additional funding and a potential merger or acquisition candidate and strategic partners, which would enhance stockholders’ investment. Management believes that the above actions will allow the Company to continue operations through the next fiscal year. NOTE-2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis Of Consolidation The accompanying consolidated financial statements include the accounts of the Mega Media Group Inc., and its subsidiary Mega Media Film, Inc., Mega Media Studios, Inc., Mega Media Records, Inc., VSE Magazine, Inc., and Echo Broadcasting Group, Inc. All significant intercompany balances and transactions have been eliminated. Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that effects the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the of the combined financial statements and the reported amounts of revenue and expenses during the reported period. Actual results could differ from these estimates. Cash And Cash Equivalents Short-term investments with an original maturity of three months or less are considered to be cash equivalents. 7 Depreciation and Amortization The cost of furniture and equipment is depreciated over the estimated useful lives of the related assets. The cost of leaseholds improvements is amortized over the lesser of the length of the related lease or the estimated useful life of the assets. Depreciation is computed on a straight line basis, with lives ranging from 3 to 7 years.Leasehold improvements are amortized over the life of the lease. Master Records The Company records the cost of a record master borne by the Company as an asset if the past performance and current popularity of the artist provides a sound basis for estimating that the cost will be recovered from future sales. Otherwise, that cost is charged to expense. The amount recognized as an asset is amortized over the estimated life of the recorded performance. Accounts Receivable Accounts receivable are stated at the amount management expects to collect from outstanding balances.Management provides for probable uncollected amounts through a charge to earnings and a credit to a allowance for bad debts based on its assessment of the current status of individual accounts.Balances that are still outstanding after management has used reasonable collection efforts are written off through a charge to the allowance for bad debts and a credit to accounts receivable. Revenue Recognition The Company recognizes revenue for broadcast advertising when the commercial is broadcast and is reported, net of agency and outside sales representative commissions, in accordance with Staff Accounting Bulletin (“SAB”) No.104, Topic13, “Revenue Recognition, Revised and Updated.” Agency and outside sales representative commissions are calculated based on a stated percentage applied to gross billing. Generally, clients remit the gross billing amount to the agency or outside sales representative, and the agency or outside sales representative remits the gross billing, less their commission, to the Company. Financial Instruments Due to their short maturity, the carrying amounts of accounts and notes receivable, accounts payable, accrued liabilities, and short-term borrowings approximated their fair values at April 30, 2007 and January 31, 2007. Income Taxes The Company accounts for income taxes using the liability method. Under this method, deferred tax assets and liabilities are determined based on differences between financial reporting bases and tax bases of assets and liabilities and are measured using the enacted tax rates expected to apply to taxable income in the periods in which the deferred tax asset or liability is expected to be realized or settled. Deferred tax assets are reduced by valuation allowances if the Company believes it is more likely than not that some portion or all of the asset will not be realized. Certain Reclassifications The Company has reclassified portion of prior quarters selling, general and administrative to be included as a component of operating expenses. 8 Barter Transactions The Company provides broadcast advertising time in exchange for advertising time in other media, as well as certain goods and services. The terms of the exchanges generally permit the Company to preempt such broadcast time in favor of advertisers who purchase time in exchange for cash. The Company includes the value of such exchanges in both broadcasting net revenues and station operating expenses. The valuation of barter time is based upon the fair value of the advertising time provided and goods and services received. For the years ended January 31, 2007 and 2006, barter transactions reflected in net broadcast revenue, operating expenses and selling, general and administrative expenses were approximately $153,934 and $0 respectively. For the three months ended April 30, 2007 and 2006, barter transactions reflected in net broadcast revenue, operating expenses and selling, general and administrative expenses were approximately $97,753 and $0 respectively. NOTE 3 –
